IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48143

 STATE OF IDAHO,                                )
                                                )        Filed: July 20, 2021
        Plaintiff-Respondent,                   )
                                                )        Melanie Gagnepain, Clerk
 v.                                             )
                                                )        THIS IS AN UNPUBLISHED
 OLIVER RABIT YARDLEY,                          )        OPINION AND SHALL NOT
                                                )        BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho, Canyon
       County. Hon. Christopher S. Nye, District Judge.

       Judgment of conviction for possession of a controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       Oliver Rabit Yardley appeals from his judgment of conviction for possession of a
controlled substance. Yardley asserts the district court erroneously denied his motion to suppress
the evidence because the officer did not have reasonable suspicion to stop Yardley for a traffic
violation or probable cause to arrest him. Because reasonable suspicion supported the traffic stop
and probable cause supported the subsequent search incident to arrest, the district court did not err
in denying Yardley’s motion to suppress and the judgment of conviction for possession of a
controlled substance is affirmed.
                                                    I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       The district court made the following factual findings when orally denying the motion to
suppress:


                                                    1
                 The facts that I gleaned from that hearing is that Detective Heinrich received
        an anonymous tip that the defendant possessed meth near Victor’s and
        Mr. Heinrich--excuse me, Detective Heinrich located the defendant, saw the
        defendant leave the parking lot on his motorcycle when he didn’t come to a
        complete stop before he entered the roadway according to the detective and got a
        traffic violation. Detective Heinrich advised another officer about the tip and the
        observation on the traffic--Fisher testifies he knows the defendant from prior
        encounters and Officer Fisher eventually located and followed the defendant,
        testified that the defendant didn’t put on his turn signal when he turned off the
        roadway into the Youth Ranch parking lot. He followed there and initiated a traffic
        stop.
                 The defendant got off his motorcycle, walked towards the Youth Ranch and
        came back when Officer Fisher said come back. And Officer Fisher testified that
        he saw tucked in the defendant’s waist or pocket a bulge around his waist and
        couldn’t exactly see what it was but he could see that it was a bulge. Thought it
        might be a knife or a hammer. He wasn’t sure. Then he recognized it as a sap 1, a
        thumper, whatever you want to call it. Then all the rest of the officers showed up
        with a canine as well and when he was arrested, they found this sap and also found
        some suspected methamphetamine on his person.
        As a result, Yardley was charged with possession of a controlled substance, Idaho Code
§ 37-2732(c)(1), with a persistent violator enhancement, I.C. § 19-2514, and was issued citations
for, among other offenses, failing to come to a complete stop before leaving a parking lot in
violation of I.C. § 49-642, and failing to signal before turning into a parking lot in violation of I.C.
§ 49-644(2). Yardley pleaded guilty to three charges including failing to come to a complete stop.
The failing to signal charge was dismissed. Thereafter, Yardley filed a motion to suppress, arguing
that Detective Heinrich did not have reasonable suspicion that Yardley failed to come to a complete
stop before leaving a parking lot and Officer Fisher did not have reasonable suspicion that Yardley
failed to signal before turning into a parking lot. Copies of the citations for the above traffic
offenses, including the disposition on each citation, were entered as exhibits during the suppression
hearing. Following the hearing, the district court made the above factual findings and concluded
Officer Fisher had reasonable suspicion to stop Yardley for failing to properly signal a left turn
and subsequently developed probable cause to arrest him for carrying a concealed weapon. The
district court found the subsequent discovery of the methamphetamine was incident to the arrest
on the concealed weapon charge and, thus, denied Yardley’s motion to suppress.
        Yardley entered into a plea agreement wherein he agreed to enter a conditional guilty plea
to the charge of possession of methamphetamine, reserving his right to appeal the denial of his

1
        A “sap” is a bludgeoning device used as a battering weapon.
                                                   2
motion to suppress. The district court accepted Yardley’s guilty plea, entered a unified sentence
of four years, with a minimum period of incarceration of two years, suspended the sentence, and
placed Yardley on probation. Yardley timely appeals.
                                                 II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a motion
to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                 III.
                                            ANALYSIS
       Although Yardley does not challenge any of the district court’s factual findings, he
nonetheless argues that the court erroneously concluded there was reasonable suspicion to initiate
the traffic stop and probable cause to arrest him. The State argues that in light of the unchallenged
factual findings, the district court’s legal conclusions are correct and should be affirmed.
       A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286. Under the Fourth
Amendment, an officer may stop a vehicle to investigate possible criminal behavior if there is a
reasonable and articulable suspicion that the vehicle is being driven contrary to traffic laws. United
States v. Cortez, 449 U.S. 411, 417 (1981); State v. Flowers, 131 Idaho 205, 208, 953 P.2d 645,
648 (Ct. App. 1998). The reasonableness of the suspicion must be evaluated upon the totality of
the circumstances at the time of the stop. State v. Ferreira, 133 Idaho 474, 483, 988 P.2d 700, 709
(Ct. App. 1999). The reasonable suspicion standard requires less than probable cause but more
than mere speculation or instinct on the part of the officer. Id. An officer may draw reasonable
inferences from the facts in his or her possession, and those inferences may be drawn from the



                                                  3
officer’s experience and law enforcement training. State v. Montague, 114 Idaho 319, 321, 756
P.2d 1083, 1085 (Ct. App. 1988).
        Mindful of the district court’s factual findings, Yardley argues that Officer Fisher may not
have seen Yardley use a proper hand signal to indicate he was turning; consequently, there was no
basis for Officer Fisher to stop Yardley. Yardley’s speculative version of events is insufficient for
this Court to set aside the factual findings made by the district court, as the Court will not substitute
its view for that of the trier of fact as to the credibility of the witnesses, the weight to be given to
the testimony, and the reasonable inferences to be drawn from the evidence. State v. Flowers, 131
Idaho 205, 207, 953 P.2d 645, 647 (Ct. App. 1998). After hearing the testimony and reviewing
the other evidence in the case, the district court found Yardley failed to properly signal a left-hand
turn which is a traffic violation. Officer Fisher observed the traffic violation, thus, he had a
reasonable, articulable suspicion that Yardley was driving contrary to the traffic laws. As a result,
the district court did not err in concluding that reasonable suspicion justified the traffic stop.
        Yardley further argues Officer Fisher did not have probable cause to arrest Yardley for the
misdemeanor offense of carrying a concealed weapon without a permit, in violation of I.C. § 18-
3302(21). Probable cause is the possession of information that would lead a person of ordinary
care and prudence to believe or entertain an honest and strong presumption that a person they have
placed under arrest is guilty of a crime. See State v. Julian, 129 Idaho 133, 136, 922 P.2d 1059,
1062 (1996). Probable cause is not measured by the same level of proof required for conviction.
Id. Rather, probable cause deals with the factual and practical considerations on which reasonable
and prudent persons act. Brinegar v. United States, 338 U.S. 160, 175 (1949); Julian, 129 Idaho
at 136, 922 P.2d at 1062. When reviewing an officer’s actions, the court must judge the facts
against an objective standard. Julian, 129 Idaho at 136, 922 P.2d at 1062. That is, would the facts
available to the officer, at the moment of the seizure or search, warrant a reasonable person in
holding the belief that the action taken was appropriate. Id. A probable cause analysis must allow
room for mistakes on the part of the arresting officer but only the mistakes of a reasonable person
acting on facts which sensibly led to his or her conclusions of probability. State v. Kerley, 134
Idaho 870, 874, 11 P.3d 489, 493 (Ct. App. 2000).
        Officer Fisher testified that during the traffic stop, he noticed a bulge in the area
surrounding Yardley’s back pocket. Officer Fisher asked Yardley about the bulge and Yardley
pulled out the item that was covered. Officer Fisher recognized the item as a “sap,” which he

                                                   4
testified is a “bludgeonary device used to batter people to death possibly or cause serious bodily
harm.” The district court found that the sap was a deadly weapon and that it was concealed in
violation of I.C. § 18-3302. Yardley does not challenge these findings, but asserts that Officer
Fisher was not credible. As discussed above, this Court will not substitute its view for that of the
district court as to the credibility of the witnesses.     In light of the factual and credibility
determinations made by the district court, the court did not err in concluding that Officer Fisher
had probable cause to arrest Yardley for carrying a concealed weapon.
                                                IV.
                                         CONCLUSION
       The district court did not err in holding that Officer Fisher had reasonable suspicion to stop
Yardley for a traffic violation and then developed probable cause to arrest Yardley for carrying a
concealed weapon. Consequently, the district court did not err in denying Yardley’s motion to
suppress and the judgment of conviction is affirmed.
       Judge GRATTON and Judge BRAILSFORD CONCUR.




                                                 5